ORDER DISMISSING APPEAL
JANE M. SMITH, Chief Justice.
Appellee made an oral motion to dismiss the case for Appellant’s failure to appear. Tulalip Tribal case law allows the Court to dismiss an appeal when the Appellant fails to appear without good cause. Tulalip Homing Authority v. Craig III, 22 ILR 6106 (1995). Tulalip Housing Authority v. Henry, 22 ILR 6086 (1995).
JURISDICTION
The Tulalip Tribal Appellate Court has jurisdiction over this case pursuant to Tu-lalip Law and Order Code, Ordinance 49.
DECISION and ORDER
Based on the forgoing, the Findings, Conclusion and Order dated 08-11-2009 is affirmed. This appeal is remanded to the Trial Court for orders consistent with this decision.
Concur: DOUGLAS NASH and DAN RAAS, Associate Justices.